  Case 18-25442         Doc 35     Filed 01/25/19 Entered 01/25/19 12:23:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25442
         KEVIN WILSON
         SHOWANNA WILSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25442       Doc 35       Filed 01/25/19 Entered 01/25/19 12:23:36                   Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                     $0.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                         $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $0.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

Attorney fees paid and disclosed by debtor:                 $400.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
ADVOCATE HEALTH CARE            Unsecured            NA       1,178.95      1,178.95           0.00        0.00
AFFIRM INC                      Unsecured         549.00           NA            NA            0.00        0.00
AFFIRM INC                      Unsecured         484.00           NA            NA            0.00        0.00
BARCLAYS BANK DELAWARE          Unsecured         893.00           NA            NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured        4,678.00       4,403.10      4,403.10           0.00        0.00
CAPITAL ONE BANK USA            Unsecured      2,092.00       2,077.56      2,077.56           0.00        0.00
CAPITAL ONE BANK USA            Unsecured      1,570.00       1,502.61      1,502.61           0.00        0.00
CAPITAL ONE BANK USA            Unsecured      1,454.00       1,454.17      1,454.17           0.00        0.00
CAPITAL ONE BANK USA            Unsecured         813.00        813.16        813.16           0.00        0.00
CAPITAL ONE NA                  Unsecured         261.00        261.77        261.77           0.00        0.00
CCS FIRST SAVINGS BANK          Unsecured         835.00           NA            NA            0.00        0.00
COMCAST                         Unsecured         200.00           NA            NA            0.00        0.00
CREDIT UNION 1                  Unsecured      2,238.00       2,239.77      2,239.77           0.00        0.00
CREDIT UNION 1                  Secured        2,238.00            NA            NA            0.00        0.00
GENESIS BC/CELTIC BANK          Unsecured         284.00           NA            NA            0.00        0.00
HYUNDAI MOTOR FINANCE CO        Unsecured      5,138.00            NA            NA            0.00        0.00
HYUNDAI MOTOR FINANCE CO        Secured       12,000.00     17,580.73     12,000.00            0.00        0.00
INTERNAL REVENUE SERVICE        Priority       3,000.00       2,647.00      2,647.00           0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       6,984.92      6,984.92           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         732.00        732.83        732.83           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         310.00           NA            NA            0.00        0.00
LVNV FUNDING                    Unsecured      1,883.00       1,883.87      1,883.87           0.00        0.00
LVNV FUNDING                    Unsecured      1,287.00       1,287.69      1,287.69           0.00        0.00
MERRICK BANK                    Unsecured      1,429.00            NA            NA            0.00        0.00
MERRICK BANK                    Unsecured         538.00           NA            NA            0.00        0.00
NET CREDIT                      Unsecured      3,482.00       3,473.73      3,473.73           0.00        0.00
ONEMAIN FINANCIAL               Unsecured      5,009.00       5,165.50      5,165.50           0.00        0.00
PACIFIC UNION FINANCIAL         Secured      150,000.00    153,839.71    160,487.88            0.00        0.00
PACIFIC UNION FINANCIAL         Secured              NA       6,648.17      6,648.17           0.00        0.00
PACIFIC UNION FINANCIAL         Unsecured      9,618.00            NA            NA            0.00        0.00
PERSONAL FINANCE COMPANY        Unsecured      1,168.00       1,242.58      1,242.58           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-25442       Doc 35     Filed 01/25/19 Entered 01/25/19 12:23:36                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured            NA            59.79         59.79           0.00        0.00
QUANTUM3 GROUP LLC            Unsecured         245.00          208.29        208.29           0.00        0.00
QUANTUM3 GROUP LLC            Unsecured      1,542.00         1,469.97      1,469.97           0.00        0.00
QUANTUM3 GROUP LLC            Unsecured      1,706.00         1,706.65      1,706.65           0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured            NA         3,358.10      3,358.10           0.00        0.00
SYNCHRONY BANK                Unsecured            NA         2,399.33      2,399.33           0.00        0.00
US DEPT OF ED FEDLOAN         Unsecured     43,059.00              NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN         Unsecured      7,500.00              NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN         Unsecured      3,310.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $160,487.88                   $0.00                $0.00
      Mortgage Arrearage                              $6,648.17                   $0.00                $0.00
      Debt Secured by Vehicle                        $16,403.10                   $0.00                $0.00
      All Other Secured                                   $0.00                   $0.00                $0.00
TOTAL SECURED:                                      $183,539.15                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                $2,647.00                $0.00                $0.00
TOTAL PRIORITY:                                          $2,647.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $39,501.24                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                   $0.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25442         Doc 35      Filed 01/25/19 Entered 01/25/19 12:23:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
